FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) Jeffrey T. May 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 3/31/2006 Date of reporting period: 7/1/2004 - 6/30/2005 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Alberto-Culver Co ACV 013068101 1/27/05 Annual 1.01 Elect Howard B. Bernick MGMT YES FOR FOR 1.02 Elect King W. Harris MGMT YES FOR FOR 1.03 Elect Sam J. Susser MGMT YES FOR FOR Alliant Energy Corp LNT 018802108 5/19/05 Annual 1.01 Elect William D. Harvey MGMT YES FOR FOR 1.02 Elect Singleton B. McAllister MGMT YES FOR FOR 1.03 Elect Anthony R. Weiler MGMT YES FOR FOR AptarGroup Inc ATR 038336103 5/4/05 Annual 1.01 Elect King W. Harris MGMT YES FOR FOR 1.02 Elect Peter Pfeiffer MGMT YES FOR FOR 1.03 Elect Joanne C. Smith MGMT YES FOR FOR Bandag Inc BDG 059815100 5/3/05 Annual 1.01 Elect Martin G. Carver MGMT YES FOR FOR 1.02 Elect Amy P. Hutton MGMT YES FOR FOR 1.03 Elect Edgar D. Jannotta MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Bemis Co BMS 081437105 5/5/05 Annual 1.01 Elect Edward N. Perry MGMT YES FOR FOR 1.02 Elect William J. Scholle MGMT YES FOR FOR 1.03 Elect Timothy M. Manganello MGMT YES FOR FOR 1.04 Elect Philip G. Weaver MGMT YES FOR FOR 2 Amend annual bonus plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Bristol Myers Squibb BMY 110122108 5/3/05 Annual 1.01 Elect Vance D. Coffman MGMT YES FOR FOR 1.02 Elect James M. Cornelius MGMT YES FOR FOR 1.03 Elect Peter R. Dolan MGMT YES FOR FOR 1.04 Elect Ellen V. Futter MGMT YES FOR FOR 1.05 Elect Louis V. Gerstner Jr. MGMT YES FOR FOR 1.06 Elect Leif Johansson MGMT YES FOR FOR 1.07 Elect Louis W. Sullivan MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Eliminate supermajority lock-in MGMT YES FOR FOR 4 Review political spending or lobbying SHLDR YES AGNST FOR 5 Review AIDS pandemic's impact on company SHLDR YES AGNST FOR 6 Review or promote animal welfare SHLDR YES AGNST FOR 7 Independent board chairman SHLDR YES AGNST FOR 8 Restrict executive compensation SHLDR YES AGNST FOR 9 Restrict executive compensation SHLDR YES AGNST FOR 10 Majority vote to elect directors SHLDR YES AGNST FOR CharterMac CHC 160908109 6/30/05 Annual 1.01 Elect Alan P. Hirmes MGMT YES FOR FOR 1.02 Elect Janice Cook Roberts MGMT YES FOR FOR 1.03 Elect Marc D. Schnitzer MGMT YES FOR FOR 1.04 Elect Thomas W. White MGMT YES FOR FOR Chevron Corp CVX 166764100 4/27/05 Annual 1.01 Elect Samuel H. Armacost MGMT YES FOR FOR 1.02 Elect Robert E. Denham MGMT YES FOR FOR 1.03 Elect Robert J. Eaton MGMT YES FOR FOR 1.04 Elect Samuel L. Ginn MGMT YES FOR FOR 1.05 Elect Carla A. Hills MGMT YES FOR FOR 1.06 Elect Franklyn G. Jenifer MGMT YES FOR FOR 1.07 Elect Samuel A. Nunn Jr. MGMT YES FOR FOR 1.08 Elect David J. O'Reilly MGMT YES FOR FOR 1.09 Elect Peter J. Robertson MGMT YES FOR FOR 1.10 Elect Charles R. Shoemate MGMT YES FOR FOR 1.11 Elect Ronald.D. Sugar MGMT YES FOR FOR 1.12 Elect Carl Ware MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Restrict director compensation SHLDR YES AGNST FOR 4 Golden parachutes SHLDR YES AGNST FOR 5 Expense stock options SHLDR YES FOR AGNST 6 Review or promote animal welfare SHLDR YES AGNST FOR 7 Preserve/report on natural habitat SHLDR YES AGNST FOR 8 Control generation of pollutants SHLDR YES AGNST FOR Citizens Communications Co CZN 17453B101 5/26/05 Annual 1.01 Elect Jerry Elliott MGMT YES FOR FOR 1.02 Elect Lawton Wehle Fitt MGMT YES FOR FOR 1.03 Elect Stanley Harfenist MGMT YES FOR FOR 1.04 Elect William M. Kraus MGMT YES FOR FOR 1.05 Elect Scott N. Schneider MGMT YES FOR FOR 1.06 Elect Larraine D. Segil MGMT YES FOR FOR 1.07 Elect Edwin Tornberg MGMT YES FOR FOR 1.08 Elect David H. Ward MGMT YES FOR FOR 1.09 Elect Myron A. Wick III MGMT YES FOR FOR 1.10 Elect Mary Agnes Wilderotter MGMT YES FOR FOR 1.11 Elect Robert A. Stanger MGMT YES FOR FOR 2 Amend Stock Incentive Plan MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR 4 Approve other business MGMT YES FOR FOR Clarcor Inc CLC 179895107 3/21/05 Annual 1.01 Elect Robert H. Jenkins MGMT YES FOR FOR 1.02 Elect Philip R. Lochner Jr. MGMT YES FOR FOR 2 Increase authorized common stock MGMT YES FOR FOR ConAgra Foods Inc CAG 205887102 9/23/04 Annual 1.01 Elect Mogens C. Bay MGMT YES FOR FOR 1.02 Elect Stephen G. Butler MGMT YES FOR FOR 1.03 Elect Alice B. Hayes MGMT YES FOR FOR 1.04 Elect W. G. Jurgensen MGMT YES FOR FOR 1.05 Elect Carl E. Reichardt MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Reapprove Option/Bonus Plan for OBRA MGMT YES FOR FOR 4 Restrict Executive Compensation SHLDR YES AGNST FOR Crosstex Energy Inc XTXI 22765Y104 5/3/05 Annual 1.01 Elect Barry E. Davis MGMT YES FOR FOR 1.02 Elect Robert F. Murchison MGMT YES FOR FOR Donaldson Co Inc DCI 257651109 11/19/04 Annual 1.01 Elect William M. Cook MGMT YES FOR FOR 1.02 Elect Kendrick B. Melrose MGMT YES FOR FOR 1.03 Elect John P. Wiehoff MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR Duke Energy Corp DUK 264399106 5/12/05 Annual 1.01 Elect Roger Agnelli MGMT YES FOR FOR 1.02 Elect G. Alex Bernhardt Sr. MGMT YES FOR FOR 1.03 Elect Dennis R. Hendrix MGMT YES FOR FOR 1.04 Elect A. Max Lennon MGMT YES FOR FOR 2 Repeal classified board MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Fifth Third Bancorp FITB 316773100 3/22/05 Annual 1.01 Elect James P. Hackett MGMT YES FOR FOR 1.02 Elect Joan R. Herschede MGMT YES FOR FOR 1.03 Elect Robert L. Koch II MGMT YES FOR FOR 1.04 Elect Kenneth W. Lowe MGMT YES FOR FOR 1.05 Elect Thomas W. Traylor MGMT YES FOR FOR 2 Give board authority to set board size MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Fortune Brands Inc FO 349631101 4/26/05 Annual 1.01 Elect Thomas C. Hays MGMT YES FOR FOR 1.02 Elect Pierre E. Leroy MGMT YES FOR FOR 1.03 Elect Gordon R. Lohman MGMT YES FOR FOR 1.04 Elect J. Christopher Reyes MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Adopt director stock award plan MGMT YES AGNST AGNST General Mills Inc GIS 370334104 9/27/04 Annual 1.01 Elect Stephen R. Demeritt MGMT YES FOR FOR 1.02 Elect Livio D. DeSimone MGMT YES FOR FOR 1.03 Elect William T. Esrey MGMT YES FOR FOR 1.04 Elect Raymond V. Gilmartin MGMT YES FOR FOR 1.05 Elect Judith R. Hope MGMT YES FOR FOR 1.06 Elect Robert L. Johnson MGMT YES FOR FOR 1.07 Elect Heidi G. Miller MGMT YES FOR FOR 1.08 Elect Hilda Ochoa-Brillembourg MGMT YES FOR FOR 1.09 Elect Michael D. Rose MGMT YES FOR FOR 1.1 Elect Stephen W. Sanger MGMT YES FOR FOR 1.11 Elect A. Michael Spence MGMT YES FOR FOR 1.12 Elect Dorothy A. Terrell MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Approve Board Size MGMT YES FOR FOR Approve Non-Technical Bylaw Amendments Grainger (W W) Inc GWW 384802104 4/27/05 Annual 1.01 Elect Brian P. Anderson MGMT YES FOR FOR 1.02 Elect Wilbur H. Gantz MGMT YES FOR FOR 1.03 Elect David W. Grainger MGMT YES FOR FOR 1.04 Elect William K. Hall MGMT YES FOR FOR 1.05 Elect Richard L. Keyser MGMT YES FOR FOR 1.06 Elect John W. McCarter Jr. MGMT YES FOR FOR 1.07 Elect Neil S. Novich MGMT YES FOR FOR 1.08 Elect Gary L. Rogers MGMT YES FOR FOR 1.09 Elect James D. Slavik MGMT YES FOR FOR 1.10 Elect Harold B. Smith MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Adopt Stock Incentive Plan MGMT YES AGNST AGNST Illinois Tool Works ITW 452308109 5/6/05 Annual 1.01 Elect William F. Aldinger III MGMT YES FOR FOR 1.02 Elect Michael J. Birck MGMT YES FOR FOR 1.03 Elect Marvin D. Brailsford MGMT YES FOR FOR 1.04 Elect Susan Crown MGMT YES FOR FOR 1.05 Elect Don H. Davis Jr. MGMT YES FOR FOR 1.06 Elect W. James Farrell MGMT YES FOR FOR 1.07 Elect Robert C. McCormack MGMT YES FOR FOR 1.08 Elect Robert S. Morrison MGMT YES FOR FOR 1.09 Elect Harold B. Smith MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Chinaadopt code of conduct SHLDR YES AGNST FOR 4 Majority vote to elect directors SHLDR YES AGNST FOR Ingles Markets Inc IMKTA 457030104 3/29/05 Annual 1.01 Elect Charles L. Gaither Jr. MGMT YES FOR FOR 1.02 Elect Robert P. Ingle MGMT YES FOR FOR Johnson Controls Inc JCI 478366107 1/26/05 Annual 1.01 Elect Natalie A. Black MGMT YES FOR FOR 1.02 Elect Robert A. Cornog MGMT YES FOR FOR 1.03 Elect William H. Lacy MGMT YES FOR FOR 1.04 Elect Stephen A. Roell MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Kayne Anderson MLP Investment Co KYN 486606106 6/15/05 Annual 1.01 TBDGERALD I. ISENBERG MGMT YES FOR FOR 2 Misc. management MGMT YES FOR FOR Kinder Morgan Inc KMI 49455P101 5/10/05 Annual 1.01 Elect Michael C. Morgan MGMT YES FOR FOR 1.02 Elect Stewart A. Bliss MGMT YES FOR FOR 1.03 Elect Edward Randall III MGMT YES FOR FOR 2 Increase authorized common stock MGMT YES FOR FOR 3 Approve annual bonus plan MGMT YES FOR FOR 4 Adopt Director Stock Incentive Plan MGMT YES AGNST AGNST 5 Ratify selection of auditors MGMT YES FOR FOR Lancaster Colony Corp LANC 513847103 11/15/04 Annual 1.01 Elect John L. Boylan MGMT YES FOR FOR 1.02 Elect Henry M. O'Neill Jr. MGMT YES FOR FOR 1.03 Elect Zuheir Sofia MGMT YES FOR FOR Lyondell Chemical Co LYO 552078107 5/5/05 Annual 1.01 Elect Carol A. Anderson MGMT YES FOR FOR 1.02 Elect William T. Butler MGMT YES FOR FOR 1.03 Elect Stephen I. Chazen MGMT YES FOR FOR 1.04 Elect Worley H. Clark MGMT YES FOR FOR 1.05 Elect Travis Engen MGMT YES FOR FOR 1.06 Elect Stephen F. Hinchliffe Jr. MGMT YES FOR FOR 1.07 Elect Danny W. Huff MGMT YES FOR FOR 1.08 Elect Ray R. Irani MGMT YES FOR FOR 1.09 Elect David J. Lesar MGMT YES FOR FOR 1.10 Elect David J.P. Meachin MGMT YES FOR FOR 1.11 Elect Dan F. Smith MGMT YES FOR FOR 1.12 Elect William R. Spivey MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Marsh & McLennan Companies Inc MMC 571748102 5/19/05 Annual 1.01 Elect Michael G Cherkasky MGMT YES FOR FOR 1.02 Elect Stephen R. Hardis MGMT YES FOR FOR 1.03 Elect Lord Lang MGMT YES FOR FOR 1.04 Elect Morton O. Schapiro MGMT YES FOR FOR 1.05 Elect Adele Simmons MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Exchange underwater options MGMT YES AGNST AGNST 4 Restrict executive compensation SHLDR YES AGNST FOR 5 Award performance-based stock options SHLDR YES AGNST FOR 6 Majority vote to elect directors SHLDR YES AGNST FOR Merck & Co MRK 589331107 4/26/05 Annual 1.01 Elect Rochelle B. Lazarus MGMT YES FOR FOR 1.02 Elect William G. Bowen MGMT YES FOR FOR 1.03 Elect Raymond V. Gilmartin MGMT YES FOR FOR 1.04 Elect Thomas E. Shenk MGMT YES FOR FOR 1.05 Elect Anne M. Tatlock MGMT YES FOR FOR 1.06 Elect Samuel O. Thier MGMT YES FOR FOR 1.07 Elect Wendell P. Weeks MGMT YES FOR FOR 1.08 Elect Peter C. Wendell MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Restrict executive compensation SHLDR YES AGNST FOR 4 Restrict executive compensation SHLDR YES AGNST FOR 5 Review or promote animal welfare SHLDR YES AGNST FOR 6 Independent board chairman SHLDR YES AGNST FOR 7 Review drug pricing or distribution SHLDR YES AGNST FOR 8 Review political spending or lobbying SHLDR YES FOR AGNST 9 Review AIDS pandemic's impact on company SHLDR YES AGNST FOR Mercury General Corp MCY 589400100 5/11/05 Annual 1.01 Elect George Joseph MGMT YES FOR FOR 1.02 Elect Charles E. McClung MGMT YES FOR FOR 1.03 Elect Donald R. Spuehler MGMT YES FOR FOR 1.04 Elect Richard E. Grayson MGMT YES FOR FOR 1.05 Elect Donald P. Newell MGMT YES FOR FOR 1.06 Elect Bruce A. Bunner MGMT YES FOR FOR 1.07 Elect Nathan Bessin MGMT YES FOR FOR 1.08 Elect Michael D. Curtius MGMT YES FOR FOR 1.09 Elect Gabriel Tirador MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST Montpelier Re Holdings MRH G62185106 5/20/05 Annual 1.01 Elect Raymond Barrette MGMT YES FOR FOR 1.02 Elect Steven J. Gilbert MGMT YES FOR FOR 1.03 Elect John D. Gillespie MGMT YES FOR FOR 1.04 Elect William Spiegel MGMT YES FOR FOR 2.01 Elect subsidiary director(s) MGMT YES FOR FOR 2.02 Elect subsidiary director(s) MGMT YES FOR FOR 2.03 Elect subsidiary director(s) MGMT YES FOR FOR 2.04 Elect subsidiary director(s) MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR National Health Realty NHR 635905102 5/3/05 Annual 1.01 Elect W. Andrew Adams MGMT YES FOR FOR 1.02 Elect Ernest G. Burgess III MGMT YES FOR FOR 1.03 Elect J. Paul Abernathy MGMT YES FOR FOR 1.04 Elect Joel H. Jobe MGMT YES FOR FOR 1.05 Elect Richard F. LaRoche Jr. MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Pentair Inc PNR 709631105 4/29/05 Annual 1.01 Elect Richard J. Cathcart MGMT YES FOR FOR 1.02 Elect Barbara B. Grogan MGMT YES FOR FOR 1.03 Elect Augusto Meozzi MGMT YES FOR FOR 1.04 Elect Ronald L. Merriman MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Pfizer Inc PFE 717081103 4/28/05 Annual 1.01 Elect Michael S. Brown MGMT YES FOR FOR 1.02 Elect M. Anthony Burns MGMT YES FOR FOR 1.03 Elect Robert N. Burt MGMT YES FOR FOR 1.04 Elect W. Don Cornwell MGMT YES FOR FOR 1.05 Elect William H. Gray III MGMT YES FOR FOR 1.06 Elect Constance J. Horner MGMT YES FOR FOR 1.07 Elect William R. Howell MGMT YES FOR FOR 1.08 Elect Stanley O. Ikenberry MGMT YES FOR FOR 1.09 Elect George A. Lorch MGMT YES FOR FOR 1.10 Elect Henry A. McKinnell Jr. MGMT YES FOR FOR 1.11 Elect Dana G. Mead MGMT YES FOR FOR 1.12 Elect Ruth J. Simmons MGMT YES FOR FOR 1.13 Elect William C. Steere Jr. MGMT YES FOR FOR 1.14 Elect Jean-Paul Valles MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Director tenure/retirement age SHLDR YES AGNST FOR 4 Review drug pricing or distribution SHLDR YES AGNST FOR 5 Review drug pricing or distribution SHLDR YES AGNST FOR 6 Review political spending or lobbying SHLDR YES FOR AGNST 7 Review drug pricing or distribution SHLDR YES AGNST FOR 8 Independent board chairman SHLDR YES AGNST FOR Plum Creek Timber Co Inc PCL 729251108 5/11/05 Annual 1.01 Elect Rick R. Holley MGMT YES FOR FOR 1.02 Elect Ian B. Davidson MGMT YES FOR FOR 1.03 Elect Robin Josephs MGMT YES FOR FOR 1.04 Elect John G. McDonald MGMT YES FOR FOR 1.05 Elect Robert B. McLeod MGMT YES FOR FOR 1.06 Elect Hamid R. Moghadam MGMT YES FOR FOR 1.07 Elect John H. Scully MGMT YES FOR FOR 1.08 Elect Stephen C. Tobias MGMT YES FOR FOR 1.09 Elect Carl B. Webb MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Majority vote to elect directors SHLDR YES AGNST FOR 4 Award performance-based stock options SHLDR YES AGNST FOR 5 Review political spending or lobbying SHLDR YES FOR AGNST RPM International Inc RPM 749685103 10/8/04 Annual 1.01 Elect Edward B. Brandon MGMT YES FOR FOR 1.02 Elect William A. Papenbrock MGMT YES FOR FOR 1.03 Elect Thomas C. Sullivan MGMT YES FOR FOR 1.04 Elect Frank C. Sullivan MGMT YES FOR FOR 2 Adopt Stock Option Plan MGMT YES AGNST AGNST 3 Amend Annual Bonus Plan MGMT YES FOR FOR Sara Lee Corp SLE 803111103 10/28/04 Annual 1.01 Elect Brenda C. Barnes MGMT YES FOR FOR 1.02 Elect J.T. Battenberg III MGMT YES FOR FOR 1.03 Elect Charles W. Coker MGMT YES FOR FOR 1.04 Elect James S. Crown MGMT YES FOR FOR 1.05 Elect Willie D. Davis MGMT YES FOR FOR 1.06 Elect Vernon E. Jordan Jr. MGMT YES FOR FOR 1.07 Elect Laurette T. Koellner MGMT YES FOR FOR 1.08 Elect Cornelis J.A. van Lede MGMT YES FOR FOR 1.09 Elect Joan D. Manley MGMT YES FOR FOR 1.1 Elect C. Steven McMillan MGMT YES FOR FOR 1.11 Elect Ian M. Prosser MGMT YES FOR FOR 1.12 Elect Rozanne L. Ridgway MGMT YES FOR FOR 1.13 Elect Richard L. Thomas MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Review Charitable Giving Policy SHLDR YES AGNST FOR ServiceMaster Co SVM 81760N109 5/6/05 Annual 1.01 Elect Roberto R. Herencia MGMT YES FOR FOR 1.02 Elect Louis J. Giuliano MGMT YES FOR FOR 1.03 Elect Betty Jane Hess MGMT YES FOR FOR 1.04 Elect Jonathan P. Ward MGMT YES FOR FOR 1.05 Elect Eileen A. Kamerick MGMT YES FOR FOR 1.06 Elect Coleman H. Peterson MGMT YES FOR FOR 2 Approve non-technical charter amendments MGMT YES FOR FOR 3 Ratify selection of auditors MGMT YES FOR FOR Smucker (JM) Co SJM 832696405 8/12/04 Annual 1.01 Elect Kathryn W. Dindo MGMT YES FOR FOR 1.02 Elect Richard K. Smucker MGMT YES FOR FOR 1.03 Elect William H. Steinbrink MGMT YES FOR FOR 2 Ratify Selection of Auditors MGMT YES FOR FOR 3 Add Shares to Director Stock Option Plan MGMT YES FOR FOR Amend Director Stock Option Plan 4 Adjourn Meeting MGMT YES FOR FOR SuperValu Inc SVU 868536103 6/15/05 Annual 1.01 Elect Edwin C. Gage MGMT YES FOR FOR 1.02 Elect Garnett L. Keith Jr. MGMT YES FOR FOR 1.03 Elect Marissa Peterson MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Add shares to the 2002 Stock Plan MGMT YES AGNST AGNST Amend Stock Incentive Plan 4 Majority vote to elect directors SHLDR YES AGNST FOR U S Bancorp USB 902973304 4/19/05 Annual 1.01 Elect Joel W. Johnson MGMT YES FOR FOR 1.02 Elect David B. O'Maley MGMT YES FOR FOR 1.03 Elect O'Dell M. Owens MGMT YES FOR FOR 1.04 Elect Craig D. Schnuck MGMT YES FOR FOR 1.05 Elect Warren R. Staley MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Elim. supermajority requirement for business trans MGMT YES FOR FOR 4 Restrict executive compensation SHLDR YES AGNST FOR 5 Limit non-audit fees SHLDR YES AGNST FOR UST Inc UST 902911106 5/3/05 Annual 1.01 Elect John D. Barr MGMT YES FOR FOR 1.02 Elect Ronald J. Rossi MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR 4 Review tobacco marketing SHLDR YES AGNST FOR Washington Mutual Inc WM 939322103 4/19/05 Annual 1.01 Elect Phillip D. Matthews MGMT YES FOR FOR 1.02 Elect Mary E. Pugh MGMT YES FOR FOR 1.03 Elect William G. Reed Jr. MGMT YES FOR FOR 1.04 Elect James H. Stever MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR Weyco Group WEYS 962149209 4/26/05 Annual 1.01 Elect Thomas W. Florsheim Jr. MGMT YES FOR FOR 1.02 Elect Robert Feitler MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST XL Capital Ltd XL G98255105 4/29/05 Annual 1.01 Elect Michael P. Esposito Jr. MGMT YES FOR FOR 1.02 Elect Robert R. Glauber MGMT YES FOR FOR 1.03 Elect Cyril Rance MGMT YES FOR FOR 1.04 Elect Ellen E. Thrower MGMT YES FOR FOR 2 Ratify selection of auditors MGMT YES FOR FOR 3 Add shares to the 1991 Performance Incentive Plan MGMT YES AGNST AGNST Amend Stock Incentive Plan Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to be have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/16/2005
